Title: From George Washington to John Hancock, 16 August 1777
From: Washington, George
To: Hancock, John



Sir
Neshamini Camp [Pa.] August 16: 1777.

I do myself the Honor of addressing a few Lines to Congress on a Subject, which appears to me of infinite importance, and to have a claim to their serious attention. The Matter, I allude to, is the Exorbitant price exacted by Merchants & Venders of Goods for every Necessary they dispose of. I am sensible, the trouble and risk in importing, give the Adventurers a right to a generous price, and that such, from motives of policy, should be paid; But yet, I cannot conceive, that they, in direct violation of every principle of generosity—of reason and of Justice, should be allowed, if it is possible to restrain ’em, to avail themselves of the difficulties of the times and to amass Fortunes upon the public ruin. This Greivance is now an Object of Universal complaint, and of Universal apprehension; And the consequences, that are likely to result from a continuance of it, excite in every well affected mind the most disagreable feelings.
The Inclosed Copy of a Memorial from a part of the Pensylvania Officers

shews their sentiments upon the Subject, and I am persuaded, those of the Whole Army are similar, as they have, and do experience the gross abuses they complain of.
I know that ways & means for preventing this Evil wholly, are difficult, if practicable, to find out; But, I should hope, that Congress themselves, or the Supreme powers in the respective States, through their recommendation, may devise some mode by which it may be redressed in part. I think there are Two Measures, which if adopted & put under proper regulations, would be of considerable saving to the public, and to the Army, at the same time, that they would contribute a good deal to do away part of the Uneasiness of the Latter, arising from the enormous prices they are compelled to pay for Necessaries. The First is, the Establishment of public Tannieries in three or Four of the States under care of a Judicious Commissary or Director, to which All the Hides of the Cattle killed for the Army should be carried and tanned. There should be also Deputies to attend the Army to collect the Hides, and it appears to me, that establishing the Tanneries in different States, for instance, One in this and Another in Connecticut, will be much more adviseable than fixing Only One in either of ’em, as the business may be carried on more extensevely—with more convenience, and at less expence, than if the Raw Hides were to be transported to One place only, from which probably there would be a necessity of carrying them the whole distance back again, after they were dressed. This Subject was under consideration of Congress once before, and a Commissary (if I recollect a Mr Phillips) appointed, who declined the Office. Leather is of such Essential use & so indispensably necessary for shoes and Other purposes in the Army, that too much care—nor too effectual means cannot be taken to procure it. What I have ventured to mention, if gone into, will add much to our Supplies, and, I am certain, will prevent the high and unjustifiable prices demanded for this Article when in the hands of private Owners. Besides, at these Tanneries, a number of Artists—such as Shoe & Harness Makers might be employed to work the Leather up. In like manner, since our Imports of Spirit have become so precarious—nay impracticable on account of the Enemy’s Fleet, which infests our Whole Coast, I would beg leave to suggest the propriety of erecting public Distilleries in different States. The benefits arising from the moderate use of strong Liquor have been experienced in All Armies, and are not to be disputed. In the present situation of Affairs, Our Soldiery cannot obtain such Supplies, as are absolutely necessary, and if they are fortunate enough to get any, it is from the Sutlers at most extravagant rates, & at such, as are incredible to tell of. This is a source of much Complaint, and, I should hope, may be removed by appointing proper persons to buy Grain & distill it for

the Army, large Quantities of which may be easily procured & on reasonable terms in many of the States.
In respect to the Observation in the Memorial about Rations, it is certain, the present allowed value, is by no means sufficient, nor does it answer the purpose intended. Since that was fixed, Provisions, like every Other Article, though not from the same causes, have become extremely dear, and what at that time was a just equivalent is totally inadequate now. This matter, I doubt not, will have the attention of Congress, and such regulations be made respecting It, as may be right and equitable.
It appears to me from the information, I have received, that Two Companies, each to consist of Sixty Men at least, under proper Officers of unsuspected Attachment—spirit and activity, should be immediately raised to guard the Laboratory and Stores at Carlisle. Their security is of considerable importance and ought to be attended to. These Companies besides serving as a Guard, will be frequently of use as Escorts & Convoy’s to Stores. If Congress should deem ’em necessary & order them to be inlisted; Yet I would recommend, that they should not be raised as merely Stationary or local, having found from experience, that Regiments or Companies, formed upon such a footing, enter upon other services with great discontent and reluctance, though the Occasion should be never so pressing.
In a Letter of the 13th of June, I submitted to Congress an Application from the Officers of Cavalry respecting their Horses—Whether they were to be provided at their own or public expence. I also laid before them in a Letter of the 5th of July, Captain Sullivan’s requisition for pay. I shall be glad to be honored with their determination upon these Subjects, and also in general respecting the Line of conduct I should pursue, as to the pay of Officers taken prisoners at any time before the close of the last Campaign, and who have been permitted to be on parole, and Whether there is to be any distinction between such of them as are continued by New Appointments and those who are not. I have frequent applications in these instances and wish to know how to act.
Since the Express from Genl Schuyler left this, I received a Letter from Govr Clinton, a Copy of which and of its Inclosures, I herewith transmit, as they give a much more favourable Account of the Affair at Fort Schuyler, than was contained in his Letter. I have the Honor to be Sir Yr most Obedt servt

Go: Washington

